Citation Nr: 1550213	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-17 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a gastrointestinal disability, including irritable bowel syndrome (IBS), to include as secondary to posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to PTSD.  

6.  Entitlement to service connection for hiatal hernia, to include as secondary to PTSD.  

7.  Entitlement to a rating in excess of 50 percent for PTSD.  

8.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease.  


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2011(coronary artery disease) and December 2011 (PTSD, hearing loss, tinnitus, gastrointestinal disability, GERD, and hiatal hernia) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, gastrointestinal disability, GERD, and hiatal hernia, as well as entitlement to a rating in excess of 50 percent for PTSD and an initial rating in excess of 30 percent for coronary artery disease, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1983 rating decision, the RO denied service connection for hearing loss; the Veteran did not appeal that decision, nor was any new and material evidence received within the appeal period.  

2.  Evidence received since the December 1983 rating decision is new, and when considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the claim for service connection for hearing loss.


CONCLUSIONS OF LAW

1.  The December 1983 rating decision, which denied service connection for hearing loss, is final.  38 U.S.C.A. § 4005(c) (1983); 38 C.F.R. §§ 3.104, 3.156(a), 19.129, 19.192 (1983); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).  

2.  New and material evidence has been received to reopen a claim for service connection for hearing loss.  38 U.S.C.A. §§ 5108 , 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the favorable disposition herein of the claim to reopen, there is no prejudice to the Veteran in adjudicating the appeal to reopen without further discussion of VA's duties to notify and assist.

A claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 3.160, 20.201, 20.302.  

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for hearing loss was initially denied by a RO decision in December 1983 on the grounds that the Veteran's service treatment records (STRs) were negative for aggravation of a hearing problem in his right ear or incurring hearing loss in the left ear during service.  No appeal was taken from that determination, and new and material evidence was not received within the one-year appeal period.  As such, that decision is final.  38 U.S.C.A. § 4005(c) (1983); 38 C.F.R. §§ 3.104, 3.156(a), 19.129, 19.192 (1983); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).  Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the last prior final denial.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  

Since the last final denial, VA has received a September 2011 VA examination, and an April 2012 statement by the Veteran's representative that the Veteran experienced temporary deafness during exposure to loud noise in service.  

On review, the Board finds that VA has received new and material evidence.  The evidence contains a lay statement of temporary deafness during service.  The Veteran is competent to relate his experience of a temporary inability to hear.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The credibility of this evidence is presumed for the purposes of considering whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This new evidence relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156, 4.125(a).  It raises a reasonable possibility of establishing the claim in that it relates to an in-service event and nexus.  Id.  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claim is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to this extent only, the appeal is granted.  


REMAND

In an August 2015 statement, the Veteran's representative stated that the Veteran has ongoing treatment for his conditions at the Daytona Beach Vet Center, and requested that VA obtain the records of his treatment.  Although the record contains treatment records from the Daytona Beach outpatient clinic, it does not contain records from the Daytona Beach Vet Center.  Upon remand, request records of the Veteran's treatment from the Daytona Beach Vet Center.  See 38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The September 2011 VA examination as to hearing loss and tinnitus is not adequate.  As to tinnitus, the September 2011 examiner did not consider the Veteran's competent lay statement that his tinnitus began during service.  
As to hearing loss, the examiner stated that the Veteran's service induction and separation audiograms indicate normal hearing bilaterally.  However, the Board notes that the induction examination was conducted prior to October 31, 1967, meaning that it is assumed to have been measured in ASA units, but there is no indication that the examiner converted the results to ISO units.  Moreover, the examiner did not acknowledge that the induction examination showed  hearing loss in the right ear at 4000 Hertz, and, after conversion, some degree of hearing loss in the left ear at 500 Hertz.  VA recognizes threshold levels greater than 20 decibels as indicative of some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Moreover, the record now contains a lay statement by the Veteran, relayed by his representative, that the Veteran experienced temporary deafness during service.  Upon remand, a supplemental opinion should be obtained that appropriately converts the audiogram obtain during the Veteran's induction examination, and discusses the hearing loss demonstrated upon induction as well as the Veteran's report of temporary deafness and tinnitus during service.  

The portion of December 2010 examination related to GERD, hiatal hernia, and other gastrointestinal disability to include IBS, is also inadequate.  The examiner found no evidence of IBS, and stated that a medical opinion regarding IBS/stomach condition is not warranted because the Veteran does not suffer from the condition or the condition has resolved.  However, the Veteran did relate gastrointestinal complaints, and the examiner did not indicate whether these complaints could be attributed to a different diagnosis.  Upon remand, an examination should be conducted in which the examiner states whether the Veteran can be diagnosed with any other gastrointestinal disability, excluding hiatal hernia and GERD.  As to hiatal hernia and GERD, the examiner provided a negative opinion, explaining that GERD is caused when stomach acid enters the esophagus, due to a relaxation of the lower esophageal sphincter (LES).  The relaxation occurs daily to everybody, the examiner explained, but more frequently in people with GERD.  The examiner listed the factors that contribute to GERD as hiatal hernia, alcohol use, being overweight, pregnancy, smoking, and certain foods.  The examiner noted that the Veteran has a history of a hiatal hernia, is overweight, and is a smoker, which indicates that the Veteran's GERD is not due to his PTSD.  This rationale did not consider whether the Veteran's hiatal hernia is caused by his PTSD.  Moreover, it indicates that the GERD may be caused by the hiatal hernia, which means the GERD claim is intertwined with the hiatal hernia claim.  Upon remand, a supplemental opinion should be obtained that includes a hiatal hernia rationale.  As the Veteran's representative has argued that the Veteran's PTSD medication has caused his gastrointestinal problems, this possibility should also be considered upon remand.  

As to the Veteran's coronary artery disease, the most recent examination report, completed in September 2015, was not based on in-person examination of the Veteran.  The examiner commented that, per a March 2010 examination, the Veteran's current METs level was due moreso to his low back pain than his heart.  There was no reported estimated METs level due solely to the cardiac condition.  It was noted that, during a September 8, 2015 interview-based METs test, the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activity.  However, it was deemed an exercise stress test was not required including because it was not without a significant risk.  No basis for such finding was provided.  As the Veteran's METs level due solely to the cardiac condition is crucial to rate the Veteran's disability, in-person examination should be obtained that addresses the issue.   

The claims folder should also be updated to include VA treatment records compiled since July 23, 2015.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's treatment from the Daytona Beach Vet Center.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Obtain all records for the Veteran's treatment from the Orlando VA Medical Center and all associated outpatient clinics including the William V. Chappell, Jr. VA Satellite Outpatient Clinic in Daytona Beach, Florida, dated from July 23, 2015 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

3.  After completing the above, schedule the Veteran for a gastrointestinal examination with an appropriate VA examiner.  After reviewing the claims file, the examiner is to provide the following opinions:

i) Determine whether the Veteran has IBS or any other gastrointestinal disability, other than currently diagnosed GERD and hiatal hernia.  For any disability so diagnosed, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability is caused by or etiologically related to service or the Veteran's service-connected PTSD, to include medication prescribed for the Veteran's PTSD.  

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD is caused by service, or is proximately due to or aggravated by the Veteran's service-connected PTSD, to specifically include medication prescribed for the Veteran's PTSD;

iii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hiatal hernia is caused by service, or is proximately due to or aggravated by the Veteran's service-connected PTSD, to specifically include medication prescribed for the Veteran's PTSD.

Any opinion offered must be supported by an appropriate rationale. 

4.  Thereafter, forward the claims file to the September 2011 VA audiological examiner or another appropriate clinician.  After reviewing the claims file, including this remand, the clinician is to provide the following:

i) After converting the audiological testing in the Veteran's induction examination from ASA units to ISO units, the clinician is to determine whether the examination shows preexisting hearing loss.  The clinician is advised that VA recognizes threshold levels greater than 20 decibels as indicative of some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  If the clinician finds that preexisting hearing loss is demonstrated on the induction examination, the clinician is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the level of hearing loss demonstrated on the induction examination was aggravated (increased in disability beyond the natural progress of the condition) by service.  

If the clinician finds that the converted induction examination does not demonstrate preexisting hearing loss, he or she is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss was caused by or is otherwise etiologically related to service.  

The clinician is to specifically address the Veteran's lay statement, as expressed in an April 2012 letter from his representative, that the Veteran experienced temporary deafness during service.  

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus was caused by or is otherwise etiologically related to service.  The clinician is to specifically address the Veteran's competent lay statements that his tinnitus began during service.  

Any opinion offered must be supported by an appropriate rationale.  

5.  Schedule the Veteran for an in-person VA cardiac examination to determine the nature and severity of the service-connected coronary artery disease.  The claims file must be made available to the examiner.  All findings attributable to the service-connected coronary artery disease should be reported in detail.  Exercise testing must be conducted to determine an estimate of the METs level due solely to the Veteran's service-connected cardiac condition.  All other testing deemed necessary to provide findings as to the the nature and severity of the service-connected coronary artery disease should be conducted.  

6.  After completing all of the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran with a supplemental statement of the case and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


